BARCLAY, J.
This case in all essential particulars is identical with another of the same title, submitted to the court at the same time. But in this action the note given to plaintiff John M. Grimes, by his wife, Nancy M. Grimes, and sought to be established as a probate demand against her estate, was for the sum of $660, with interest at six per cent per annum from February 1, 1899, upon which the final judgment of allowance in the circuit court in May, 1901, was for $717.16, bearing interest at six per cent, to be compounded.
The plaintiff, in this case as in the other, prevailed in the trial court and defendant appealed. There is nothing else to distinguish this case from the other in which our views of the law applicable to the facts of both cases have been given.
Eor the reasons and upon the facts stated in the opinion of the St. Louis Court of Appeals in Grimes v. Reynolds, ad*590ministrator, 94 Mo. App. (St. L.) 576, the judgment in the case at bar is affirmed, with the concurrence of Bland, P. J., and Goode, J., but because all the members of this court deem our said decision contrary to the previous decision of the Kansas City Court of Appeals in Lindsay v. Archibald, 65 Mo. App. (K. C.) Ill. it is ordered by this court (all the judges concurring) that this cause be certified and transferred to the Supreme Court in accordance with the terms of the Constitution of Missouri in such case made and provided.